DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6, 8-11, 13, 15-18, and 20 were modified in an amendment filed on July 21, 2022.
Claims 1-20 are pending and are rejected under 35 U.S.C. § 101 and 35 U.S.C. § 103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-4, 6, 8-9, 10-11, 13, 15-18, and 20 were objected to in the previous Office action due to minor informalities.  In view of the amendment filed on July 21, 2022, the issues have been resolved and the objections are withdrawn.

Claim Rejections - 35 USC § 112(b)
Claims 1, 8, and 15 were rejected in the previous Office action under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In view of the amendment filed on July 21, 2022, the issues have been resolved and the rejections are withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20
Claims 1-20, as amended, are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data pertaining to detecting anomalies in log entries without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):


Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-7 describe a system, claims 8-14 describe a computer program product, and claims 15-20 describe methods/processes, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-7
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1, as amended, recites limitations to “identify an error presentation to a user while the user is performing an action on an entity application, wherein the error presentation is an indication of a technical error occurring and wherein the error presentation is presented to the user via a user device;” “identify the technical error associated with the error presentation;” and “extract an alternative approach from a rules depository that matches the technical error associated with the error presentation, wherein the alternative approach is a step by step process for the user to implement for error obfuscation, wherein error obfuscation enables the user to circumvent the identified errors via the step by step process presented to the user in the form of the alternative approach.”  
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  
The limitations identified above, as currently written, describe processes which, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components.  That is, nothing in the claim elements preclude the steps from practically being performed in the mind.  The identification of an error presentation and its associated technical error and determining an associated step by step process from a rules depository described by the limitations in the context of the claim involves making an evaluation of a displayed error notification (i.e. the “error presentation”) and determining appropriate remedial actions to fix the error based on known possible remedial actions.  The content of what is displayed (i.e., whether or not the detected error is obfuscated) does not preclude the identified limitations from reciting an abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claims 3-5 describe details pertaining to information associated with the rules depository, alternative routes, and error presentation, respectively.  Claim 6 describes details pertaining to identification of the error.  Each of the limitations in these dependent claims is directed to the identified abstract idea and, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.



Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 recites the use of a memory device, a communication device, and a processing device.  These components are described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claim 1 further recites the limitations of “wherein the error presentation is presented to the user via a user device;” “transmit the extracted alternative approach to a user facing virtual system;” and “display the alternative approach to the user via a display on the user device.”  These limitations merely recite transmitting and displaying data without any specification of details as to how that transmission and display is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  
Claim 1 also recites the limitation “provide real-time step by step processing to the user via the alternative approach for error obfuscation during the action on the entity application.”  This limitation describes implementation of the abstract idea (i.e., the step by step process) on a computer and is equivalent to merely stating “apply it” with respect to the identified judicial exception.  See MPEP 2106.04(d)(I).  Therefore, the limitation does not integrate the abstract idea(s) into a practical application.
Claim 2 contains the limitation “a drop in multi-channel tool that executes on top of an underlying cloud base analytic rule engine for providing the alternative approach for error obfuscation.”  This limitation describes the environment in which the identified judicial exception is implemented, with the components being described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The limitation can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Therefore, the limitation does not integrate the abstract idea(s) into a practical application.
Claim 3 describes a rules depository.  The courts have recognized certain computer functions, such as storing and retrieving information in memory, as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See MPEP 2106.05(d)(II).  The limitations in claim 3 describes the storage of data in a generic manner and, as such, represents insignificant extra-solution activity and recites no additional elements that would amount to significantly more than the identified abstract ideas.
Claim 4 describes use of artificial intelligence and machine learning.  These limitations merely describe the use of artificial intelligence and machine learning without any specification of details pertaining to how the machine learning model is trained and/or how the actual machine learning is performed.  Such details would include description of specific algorithms used in training the machine learning model.  As currently written, these limitations describe the machine learning model merely as a generic “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component using generic machine learning techniques is not a practical application of the abstract idea(s).
Claims 5-6 contains no additional elements which would integrate the abstract idea(s) into a practical application.
Claim 7 contains limitations pertaining to displaying the step by step process audibly and virtually.  These limitations describe insignificant extra-solution activity related to displaying information and do not integrate the abstract idea(s) into a practical application.
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  
As explained above for claims 1-3 and 7 with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than the recitation of generic computer, and the same analysis applies here.  Therefore, the identified additional elements do not represent significantly more than the judicial exception and cannot provide an inventive concept.
Claim 4 recites limitations regarding the use of artificial intelligence and machine learning.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, the limitations, as currently written, describe the machine learning model as merely a “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component, or utilizing generic artificial intelligence technology to apply the identified judicial exception, does not describe an inventive concept.
Claims 5-6 contain no additional elements that would amount to significantly more than the abstract ideas defined in the claims.
As explained above for claim 7 with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than the recitation of extra-solution activity pertaining to displaying information, and the same analysis applies here.  Therefore, the identified additional elements do not represent significantly more than the judicial exception and cannot provide an inventive concept.

Conclusion:  In light of the above, the limitations in claims 1-7 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-7 are therefore not patent eligible.

Step 2 Analysis for Claims 8-14
Claims 8-14 contain limitations for a computer program product which are similar to the limitations for the system described in claims 1-6, respectively, and are not patent eligible for the same reasons as claims 1-6.

Step 2 Analysis for Claims 15-20
Claims 15-20 contain limitations for a method which are similar to the limitations for the system described in claims 1-6, respectively, and are not patent eligible for the same reasons as claims 1-6.


Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments filed on July 21, 2022, with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered but are not persuasive.  
Applicant argues that the identified judicial exception “is integrated into a practical application in light of Example 42 of the Subject Matter Eligibility Examples: Abstract Ideas published by the USPTO in January 2019” and “[s]imilar to Example 42, the pending claims display the alternative approach to the user via a display on the user device; and provide real-time step by step processing to the user via the alternative approach for error obfuscation during the action on the entity application.”  Applicant further argues that “[e]ven if the individual steps may be considered as mere pre or post-solution activity, the claim as a whole is directed to a particular improvement error identification and processing. As such, the pending claims integrate a judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Therefore, the pending claims as a whole are integrated into a practical application, and are not "directed to" a judicial exception and is thus patent eligible.”
The Examiner respectfully disagrees.  The October 2019 Update to the 2019 PEG explained that claims can recite a mental process even if they are performed on a computer, and that claims are evaluated as to whether they describe a concept that can be performed in the human mind being performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.  
Regarding Example 42 cited by the Applicant, claim 1 in the example was found to be eligible because the claim “recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.  The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  
In the instant case, the claims describe identifying an error, then retrieving, transmitting, and displaying an alternative approach for a user to implement.  An “alternative approach” is defined in the amended claims as “a step by step process for the user to implement for error obfuscation.”  The identification of an error presentation and its associated technical error and determining an associated step by step process from a rules depository described by the limitations in the context of the claims involves making an evaluation of a displayed error notification (i.e. the “error presentation”) and determining appropriate remedial actions to fix the error based on known possible remedial actions.  The content of what is displayed (i.e., whether or not the detected error is obfuscated) does not preclude the identified limitations from reciting an abstract idea.
Claim 1 in Example 42 includes the action of converting information from a non-standardized form to a standardized format, resulting in a transformation of the information.  In contrast, the claims in the instant case, as currently written, merely retrieve and display instructions for the user to implement to resolve the error, with the retrieved instructions reflecting obfuscation of the error.  In other words, there is no equivalent in the instant claims to the action of converting the information format described in claim 1 of Example 42.  As such, the process described in the amended claims is no different than retrieving any type of instructions or information for how to do something from a database and displaying that information to a user.  The added limitation of “wherein error obfuscation enables the user to circumvent the identified errors via the step by step process presented to the user in the form of the alternative approach” merely describes the intended result of performing error obfuscation.  The courts have determined that “a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).”  See MPEP 2111.04(I).  The courts have further found that selecting information, based on types and availability of information, for collection, analysis and display constitutes insignificant extra-solution activity.  See MPEP 2106.05(g).
The claims as currently written are extremely broad in scope and could reasonably be applied to any problem-solving endeavor involving a computer system.  Under the broadest reasonable interpretation of the claims, the claims describe an evaluation of data and a determination of an approach to resolve a problem, all of which can be performed by a human, and therefore recite a mental process.  The retrieval of information from a database (i.e., the “alternative approach”) and displaying the retrieved information to a user can be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  This does not integrate the identified judicial exception into a practical application or represent significantly more than the judicial exception.
Consistent with the courts, the Examiner’s analysis of the claimed invention in step 2A was that the “focus” of the claims was directed to “the concept of collecting and analyzing data” which “can be performed in the human mind, or by a human using pen and paper” (aka a mental process).  The Examiner finds no specific or convincing arguments as to why the claims of the instant application are not directed to this concept.  As shown in the above rejection and analysis, meaningful claim limitations have been considered as appropriate when analyzing the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  This includes consideration of the claims as a whole.  
Accordingly, the rejection of the claims under 35 USC § 101 is deemed to be proper and is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Makkinejad (U.S. Patent No. 7,966,664) in view of Periyasamy et al. (U.S. Patent Publication No. 2016/0019134) in further view of Chau et al. (U.S. Patent Publication No. 2019/0317850).

Claim 1
Regarding claim 1, Makkinejad discloses:
A system for deciphering and unblocking of applications, the system comprising:
a memory device with computer-readable program code stored thereon (Makkinejad: Figure 1; Col. 3, Line 56 to Col. 4, Line 19); 
a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network (Makkinejad: Figure 1; Col. 11, Lines 8-18); 
a processing device operatively coupled to the memory device and the communication device (Makkinejad: Figure 1; Col. 3, Line 56 to Col. 4, Line 19), 
wherein the processing device is configured to execute the computer-readable program code to: 
identify an error presentation to a user while the user is performing an action on an entity application, wherein the error presentation is an indication of a technical error occurring and wherein the error presentation is presented to the user via a user device (Makkinejad: Figure 2; Col. 14, Line 50 to Col. 15, Line 32 (receive error message from application or server, determine whether to obfuscate the message, and present either obfuscated or actual message to the user)); 
identify the technical error associated with the error presentation (Makkinejad: Figure 3; Col. 15, Lines 33-42 (analysis of error message, including determining the type of error received and other information associated with the error)); 
extract alternative approach from a rules depository that matches the technical error associated with the error presentation, wherein the alternative approach is a step by step process for the user to implement for error obfuscation (Makkinejad: Figure 3; Col. 15, Lines 33-42 (access obfuscation rules to determine the appropriate rules to be applied)); 
transmit the extracted alternative approach to a user facing virtual system (Makkinejad: Figure 3; Col. 15, Line 59 to Col. 16, Line 13 (transmit error message to be displayed to user)); and
display the alternative approach to the user via a display on the user device (Makkinejad: Figure 3; Col. 15, Line 59 to Col. 16, Line 13 (transmit error message to be displayed to user)).

Further regarding claim 1, Makkinejad does not explicitly disclose, but Periyasamy teaches:
provide real-time step by step processing to the user via the alternative approach for error obfuscation during the action on the entity application (Periyasamy: Figures 1 and 2; ¶ [0012]; ¶ [0033]-[0038]).

	Makkinejad teaches identifying an error to be displayed to a user and retrieves rules pertaining to whether and how the error message should be obfuscated, but does not explicitly teach determining a step by step process for handling the error as required by the claim.  Periyasamy teaches a real-time monitoring environment in which information pertaining to a detected error indication is extracted from a database and displayed to a user.  The extracted information includes known errors associated with the indicated error and one or more resolutions associated with the known errors (Periyasamy: Figures 1 and 2; ¶ [0012]; ¶ [0033]-[0038]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the obfuscation techniques taught by Makkinejad (which teach displaying a generic message) could be applied to displaying error resolution information retrieved from a database and presented to the user in a real-time environment such as that taught by Periyasamy.  One of ordinary skill in the art would be motivated to do so in order to enable detailed error resolution information to be presented to the user in a timely manner while maintaining the security provided by obfuscation of the detected error.

Further regarding claim 1, Makkinejad in view of Periyasamy does not explicitly disclose, but Chau teaches:
wherein the alternative approach is a step by step process for the user to implement for error obfuscation (Chau: ¶ [0031]).

Makkinejad in view of Periyasamy teaches storing and retrieving pertaining to error resolution in databases containing aggregated information that is retrievable by the user and allows the user to begin a resolution process to rectify the error (Periyasamy: ¶ [0036]-[0038]), but does not explicitly teach that the alternative approach is a step by step process for the user to implement as required by the claim.  Chau teaches performing recognition processing using image data of the captured frames of image data for an error screen to determine an error classifier associated with the error screen indicating an error condition of one or more resources in a system.  The recognition processing includes using historical data in a data repository which includes records specifying actions taken with respect to prior error screen errors having associated error screens, and determining one or more remedial actions to perform based on the error classifier.  The action decisions can be iteratively updated by machine learning (Chau: ¶ [0004]; ¶ [0031]; ¶ [0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the remedial actions and database taught by Chau would contain detailed steps for resolving the error and could be utilized in conjunction with the teachings of Makkinejad in view of Periyasamy to determine appropriate remediation steps and display the remediation steps to the user in an obfuscated manner.  One of ordinary skill in the art would be motivated to do so in order to enable remedial actions to be performed in a timely manner while maintaining the security provided by obfuscation of the detected error.

Claims 2-6
Regarding claim 2, Makkinejad in view of Periyasamy and Chau discloses:
The system of claim 1, further comprising a drop in multi-channel tool that executes on
top of an underlying cloud base analytic rule engine for providing the alternative approach for
error obfuscation (Makkinejad: Figure 1; Col. 10, Lines 11-36 (rules engine which can search and retrieve obfuscation rules to be applied for the particular error; It would be obvious to one of ordinary skill in the art that the rules engine could be linked to other databases, such as the one taught by Periyasamy, to obtain appropriate remediation steps)).

Regarding claim 3, Makkinejad in view of Periyasamy and Chau discloses:
The system of claim 1, wherein the rules depository further comprises a searchable
inventory of step by step alternative approaches for each technical error associated with the entity application (Periyasamy: ¶ [0036]-[0038] (database containing aggregated information that is retrievable by the user and allows the user to begin a resolution process to rectify the error)).

Regarding claim 4, Makkinejad in view of Periyasamy and Chau discloses:
The system of claim 1, wherein the alternative routes are generated based on artificial
intelligence and machine learning that identifies potential technical errors and the alternative
approaches are generated based on entity and user historic actions performed when faced with the error presentation (Chau: ¶ [0004]; ¶ [0031]; ¶ [0044]).

Regarding claim 5, Makkinejad in view of Periyasamy and Chau discloses:
The system of claim 1, wherein identifying the error presentation further comprises extracting an error log associated with the technical error and extracting a user activity log
leading up to the error presentation to the user (Makkinejad: Col. 7, Lines 20-33 (Use of logs storing information related to the operations of the error and exception handling framework.  The logs may also store any information provided by or derived from users accessing the application.  It would be obvious to one of ordinary skill in the art that these logs would be utilized to aid in identifying an error.)).

Regarding claim 6, Makkinejad in view of Periyasamy and Chau discloses:
The system of claim 1, wherein identifying the error presentation further comprises
identifying a generic error presentation and performing back end processing analysis to identify a technical rationale for the error to further identify the technical error associated with the generic error presentation (Chau: ¶ [0004] (performing recognition processing using image data of the captured error screens to determine an error classifier associated to the error screen indicating an error condition of one or more resources of a plurality of resources of a services system); Periyasamy: Figure 1; ¶ [0030]-[0031] (Once the error indication is received, the system may be configured to run one or more diagnostic tests on the servers hosting the application at that time to determine whether the error is associated with a malfunction in the one or more servers in the back-end system.)).

Claims 8-13
Claims 8-13 contain limitations for a computer program product which are similar to the limitations for the system in claims 1-6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 15-20
Claims 15-20 contain limitations for a method which are similar to the limitations for the system in claims 1-6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 7 and 14
Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Makkinejad (U.S. Patent No. 7,966,664) in view of Periyasamy et al. (U.S. Patent Publication No. 2016/0019134) in further view of Chau et al. (U.S. Patent Publication No. 2019/0317850) and Guttmann (U.S. Patent Publication No. 2018/0336479).

Claim 7
Regarding claim 7, Makkinejad in view of Periyasamy and Chau does not explicitly disclose, but Guttmann teaches:
The system of claim 1, wherein the user facing virtual system further comprises accessing the user device and displaying audibly and virtually a step by step process for error obfuscation (Guttmann: ¶ [0072]; ¶ [0141]).

Guttmann teaches that output information (such as notifications, feedback, reports, etc.) can be provided to a user in various ways, including visually, audibly, and using a virtual reality system (Guttmann: ¶ [0072]; ¶ [0141]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the error notification presented to the user as taught by Makkinejad in view of Periyasamy and Chau could be presented utilizing audible and/or virtual aspects as taught by Guttmann.  One of ordinary skill in the art would be motivated to do so in order to ensure the user is made aware of the detected error.

Claim 14
Claim 14 contains limitations for a computer program product which are similar to the limitations for the system in claim 7, and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on July 21, 2022) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered but are not persuasive. 
Regarding the rejection of independent claim 1, Applicant presents arguments that the cited prior art does not teach “extracting an alternative approach from a rules depository that matches the technical error associated with the error presentation, wherein the alternative approach is a step by step process for the user to implement for error obfuscation, wherein error obfuscation enables the user to circumvent the identified errors via the step by step process presented to the user in the form of the alternative approach,” as required by the amended claim.  
Applicant further argues that “[t]he cited portions of Makkinejad teach obfuscation in the sense of limiting the details of an error and exception message generated by a system and instead providing a generic or unclear message that will limit the amount of useful information provided to the user in response to the error. The claimed invention, on the other hand, tries to not limit the information provided, but instead tries to enable the user to circumvent the identified errors via the step by step process presented to the user in the form of the alternative approach. Unlike Makkinejad, which is trying counteracting attempts at unauthorized use of information systems, the present invention is attempting to do to the opposite and allow the user to fix the error and access the information systems.”  Independent claims 8 and 15 were amended to recite similar limitations as the amended claim 1.  
The Examiner respectfully disagrees.
In response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, in response to Applicant's argument that the combination of references does not teach the amended claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Makkinejad teaches identifying an error to be displayed to a user and retrieves rules pertaining to whether and how the error message should be obfuscated.  Periyasamy teaches a real-time monitoring environment in which information pertaining to a detected error indication is extracted from a database and displayed to a user.  The extracted information includes known errors associated with the indicated error and one or more resolutions associated with the known errors.  Chau teaches performing recognition processing using image data of the captured frames of image data for an error screen to determine an error classifier associated with the error screen indicating an error condition of one or more resources in a system.  The recognition processing includes using historical data in a data repository which includes records specifying actions taken with respect to prior error screen errors having associated error screens, and determining one or more remedial actions to perform based on the error classifier.  When viewed in combination, the teachings of Makkinejad in view of Periyasamy and Chau would reasonably suggest to one of ordinary skill in the art the displaying of a message containing steps to resolve an error based on historical data, with the message being obfuscated according to defined rules.  Therefore, it is maintained that the combination of Makkinejad in view of Periyasamy and Chau teaches the amended independent claims.
Regarding the added limitation of “wherein error obfuscation enables the user to circumvent the identified errors via the step by step process presented to the user in the form of the alternative approach” in the amended independent claims, the limitation merely describes the intended result of performing error obfuscation and does not contain patentable weight.  As explained in the rejection under 35 U.S.C. § 103 contained herein, the courts have determined that “a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).”  See MPEP 2111.04(I).
In response to Applicant's argument pertaining to how Makkinejad uses obfuscation differently compared to the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In addition, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, claims 1-20, as amended, are rejected under 35 U.S.C. § 103 as detailed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113